

117 HR 5330 IH: National Treasures Act of 2021
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5330IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mr. Crenshaw introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 44 of the United States Code to prohibit the National Archives and Records Administration from including content warnings alongside founding documents of the United States.1.Short titleThis Act may be cited as the National Treasures Act of 2021.2.Prohibiting National Archives and Records Administration content warnings(a)Chapter 21 of title 44 of the United States Code is amended by adding at the end of section 2109 the following:(1)The National Archives and Records Administration may not attach to or associate with any document drafted in whole or in part by a Founding Father of the United States any content warning. (A)Content warnings may not be displayed as part of the exhibition of any qualifying documents in any public display operated by the National Archives and Records Administration. (B)Content warnings may not be displayed on the website of the National Archives and Records Administration nor on any other website operated by the agency. (C)The National Archives and Records Administration is prohibited from making any changes to the Archives’ Rotunda or other spaces under its jurisdiction that display documents or artifacts to the public except insofar as changes are necessary for maintenance, routine operations, or repairs. (2)Definitions(A)Content warning is defined as any message preceding or attached to the document labeling it as dangerous, harmful, anachronistic, or any other terms implying harm associated with the documents, disparaging the documents, assuming malicious intent on the part of the authors, or discouraging potential readers from reading the documents.(B)Founding Father of the United States is defined as any individual who signed the Declaration of Independence, served as an officer in the Revolutionary War, attended the Second Continental Congress, attended the Constitutional Convention, or an individual granted a charter for one of the original thirteen colonies.(C)Qualifying document is defined as any document, text, manuscript, book, letter, pamphlet, government document, artifact, article of clothing, costume, or item written in whole or in part, once belonging to, or associated with in public display, a Founding Father of the United States..